 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of the date set
forth on the signature page hereto, by and among AVRA Surgical Robotics, Inc., a
Delaware corporation (the “Company”) with an address at c/o Stamell & Schager,
LLP, 1 Liberty Plaza 35th Floor, New York, NY 10006, and the purchasers
executing a signature page attached hereto (individually, an "Purchaser" and
collectively, the "Purchasers").

 

WITNESSETH:

 

WHEREAS, each of the Purchasers has invested in and is a stockholder of AVRA
Surgical, Inc. (the "Original AVRA") with the intent of investing in a surgical
robotics company (the "Original AVRA Investment"); and

 

WHEREAS, certain affiliates of the Original AVRA acquired the Company with the
intent of establishing a surgical robotics business;

 

WHEREAS, in connection with satisfying the purpose and intent of the Original
AVRA Investment, the Company desires to issue and sell to the Purchasers and the
Purchasers desire, severally and not jointly, to purchase from the Company up to
an aggregate of 26,839,754 shares (the “Shares”) of the common stock, par value
$.0001 per share, of the Company (the “Common Stock”) at a per share purchase
price equal to $0.0001 per share (the "Purchase Price")

 

NOW, THEREFORE, in consideration of the premises, conditions and promises herein
contained, the parties hereto agree as follows:

 

1.           PURCHASE AND SALE OF SHARES

 

1.1           Sale and Issuance of Shares

 

(a)          Sale of Shares. Upon the terms and subject to the conditions set
forth in this Agreement, in consideration of the Purchase Price and for the
purpose of satisfying the intent of the Original AVRA Investment, the Company
agrees to issue and sell to each of the Purchasers and each Purchaser agrees to
purchase from the Company, the number of Shares set forth on the signature page
hereto for the aggregate Purchase Price set forth on each Purchaser's signature
page.

 

(b)          Place of Closing. The completion of the purchase and sale of the
Shares hereunder (the “Closing”) shall take place by electronic communication at
such time as the Company and the Purchasers agree, subject to the satisfaction
of all conditions herein.

 

(c)          Deliveries.

 

(i)          The Company shall deliver to each Purchaser a certificate
representing the number of Shares purchased by such Purchaser, duly executed by
the Company, within 10 business days after Closing; and

 

(ii)         At or prior to the Closing, the Purchasers shall deliver to the
Company the Purchase Price in immediately available funds to such account as the
Company may designate.

 

(iii)        The Company and the Purchasers shall deliver this Agreement duly
executed at the Closing.

 

 

 

 

 

1.2           Use of Proceeds. The Company shall use the proceeds of the sale of
the Shares for general working capital purposes.

 

2.           REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.

 

The Company hereby represents, warrants and covenants to the Purchasers as
follows:

 

2.1           Organization; Good Standing. The Company has been duly
incorporated or organized, is validly existing as a corporation or other
applicable business entity and is in good standing under the laws of the State
of Delaware and has the requisite power to carry on its business as now
conducted.

 

2.2           Authorization. The Company has the requisite power and authority
to enter into this Agreement and to carry out its obligations hereunder. The
execution, delivery and performance of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby have been
duly authorized by the board of directors of the Company and no other actions on
the part of the Company are necessary to authorize this Agreement or the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by the Company and constitutes a valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency or other similar laws affecting the enforcement of creditors' rights
generally or by general principles of equity. The Company shall have authorized
the issuance of the Shares, pursuant to the terms and conditions of this
Agreement, and, when issued, sold and delivered in accordance with this
Agreement for the consideration described herein, shall be duly authorized and
validly issued, are fully paid and nonassessable, and were issued in accordance
with the registration or qualification provisions of any applicable securities
laws or pursuant to valid exemptions therefrom.

 

2.3           Consents. The Company is not required to obtain any consent,
waiver, authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other person in connection with the valid execution,
delivery and performance by the Company or the offer, sale or issuance of the
Shares other than the filing of a Form D Notice of Exempt Offering of Securities
(“Form D”) with the Commission, if deemed advisable by the Company, and such
filings as are required to be made under applicable state securities laws.

 

2.4           Compliance. To the knowledge of the Company’s officers and
directors, no claim has been filed against the Company alleging a violation of
any applicable laws or regulations of foreign, federal, state and local
governments and all agencies thereof. The Company holds all of the material
permits, licenses, certificates or other authorizations of foreign, federal,
state or local governmental agencies required for the conduct of its business as
presently conducted.

 

2.5           Questionable Payments. Neither the Company, nor any employee,
agent or representative of the Company, has, directly or indirectly, made any
bribes, kickbacks, illegal payments or illegal political contributions using the
Company’s funds or made any payments from the Company’s funds to any
governmental officials for improper purposes or made any illegal payments from
the Company to obtain or retain business.

 

- 2 -

 

 

 

3.           REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.

 

Each Purchaser hereby represents and warrants to the Company, solely as to
itself, as follows:

 

3.1           Authorization. Each Purchaser has full power and authority to
enter into this Agreement, to perform its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. This
Agreement constitutes a valid and legally binding obligation of such Purchaser,
enforceable in accordance with their respective terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

 

3.2           Investment. Each Purchaser is acquiring the Shares solely for
investment and for the Purchaser’s own account, not as a nominee or agent, and
not with a view to the resale or distribution thereof. The Purchaser has no
agreement or arrangement, formal or informal, with any person to sell or
transfer all or any part of any of the Shares and the Purchaser has no plans to
enter into any such agreement or arrangement.

 

3.3           Accredited Purchaser. The Purchaser is an “Accredited Investor” as
that term is defined in Rule 501 of Regulation D promulgated under the
Securities Act of 1933, as amended (the “Securities Act”) and has truthfully and
accurately completed the Accredited Investor Questionnaire attached to this
Agreement as Exhibit A and will submit to the Company such further assurances of
such status as may be reasonably requested by the Company. The Purchaser
represents to the Company that any information which the undersigned has
heretofore furnished or is furnishing herewith to the Company is complete and
accurate and may be relied upon by the Company in determining the availability
of an exemption from registration under Federal and state securities laws in
connection with the offering and sale of the Shares.

 

3.4           Adequate Information. The Purchaser and the Purchaser’s attorney,
accountant, purchaser representative and/or tax advisor, if any (collectively,
the “Advisors”), have had a reasonable opportunity to ask questions of and
receive answers from the Company’s officers and any other persons authorized by
the Company to answer such questions, concerning, among other related matters,
this Agreement, the Shares, and the business, financial condition, results of
operations and prospects of the Company and all such questions have been
answered by the Company to the full satisfaction of the Purchaser and its
Advisors, if any. The Purchaser also acknowledges that the Company may
repurchase or issue and sell shares of the Common Stock of the Company at a per
share purchase price that may be greater than the Purchase Price paid for the
Shares and such Purchaser has had the opportunity to consult with its Advisors
with respect to the tax implications regarding the purchase of the Shares.

 

3.5           Non-Reliance. In evaluating the suitability of an investment in
the Company, the Purchaser has not relied upon any representation or other
information (oral or written) other than as stated in this Agreement or as
contained in documents so furnished to the Purchaser or its Advisors, if any, by
the Company in writing. The Purchaser is not relying on the Company, or any of
its respective employees or agents with respect to the legal, tax, economic and
related considerations of an investment in any the Shares and the Purchaser has
relied on the advice of, or has consulted with, only its own Advisors.

 

- 3 -

 

 

 

3.6           No General Solicitation. Each Purchaser is unaware of, is in no
way relying on, and did not become aware of the offering of the Shares through
or as a result of, any form of general solicitation or general advertising
including, without limitation, any article, notice, advertisement or other
communication published in any newspaper, magazine or similar media or broadcast
over television, radio or over the Internet, in connection with the offering and
sale of the Shares and is not purchasing the Shares as a result of any seminar
or meeting to which the Purchaser was invited by, or any solicitation of a
subscription by, a person not previously known to the Purchaser in connection
with investments in securities generally.

 

3.7           Investor Suitability. The Purchaser understands and agrees that
purchase of the Shares is a high risk investment and the Purchaser is able to
afford an investment in a speculative venture having the risks and objectives of
the Company and has adequate means of providing for Purchaser’s current
financial needs and foreseeable contingencies and has no need for liquidity from
its investment in the Shares for an indefinite period of time. The Purchaser
must bear the substantial economic risks of the investment in the Shares
indefinitely because none of the Shares may be sold, hypothecated or otherwise
disposed of unless subsequently registered under the Securities Act and
applicable state securities laws or an exemption from such registration is
available. The investment is a suitable one for the Purchaser.

 

3.8           Specific Purpose. Each Purchaser that is an entity represents that
it was not formed for the specific purpose of acquiring the Shares, is duly
organized, validly existing and in good standing under the laws of the state of
its organization, the consummation of the transactions contemplated hereby is
authorized by, and will not result in a violation of any law or its charter or
other organizational documents, such entity has full power and authority to
execute and deliver this Agreement and to carry out the provisions hereof and
thereof and to purchase and hold the Shares, the execution and delivery of this
Agreement has been duly authorized by all necessary action, this Agreement has
been duly executed and delivered on behalf of such entity and is a legal, valid
and binding obligation of such entity; or (iii) if executing this Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Agreement in such capacity and on behalf
of the Purchaser and the Purchaser has full right and power to perform pursuant
to this Agreement and make an investment in the Company, and represents that
this Agreement constitutes a legal, valid and binding obligation of the
Purchaser. The execution and delivery of this Agreement will not violate or be
in conflict with any order, judgment, injunction, agreement or controlling
document to which the Purchaser is a party or by which it is bound.

 

3.9           Brokers or Finders. Each Purchaser has taken no action which would
give rise to any claim by any person for brokerage commissions, finders’ fees or
the like relating to this Agreement or the transactions contemplated hereby.

 

3.10         Restricted Securities. None of the Shares are registered under the
Securities Act of 1933, as amended (the “Securities Act”), or any state
securities laws. The Purchaser acknowledges that the Shares have not been
recommended by any US Federal or State securities commission or regulatory
authority and have not confirmed the accuracy or determined the adequacy of this
Agreement. The Purchaser understands that the offering and sale of the Shares is
intended to be exempt from registration under the Securities Act, by virtue of
Section 4(2) thereof and, if deemed advisable by the Company, the provisions of
Regulation D promulgated thereunder, based, in part, upon the representations,
warranties and agreements of the Purchaser contained in this Agreement. The
Purchaser understands that the Shares may not be sold, transferred or otherwise
disposed of without registration under the Securities Act or an exemption
therefrom.

 

- 4 -

 

 

 

3.11         Legend. The certificates representing the Shares shall be endorsed
with the legend in substantially the form set forth below:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT THERETO UNDER SUCH ACT AND APPLICABLE LAWS OR
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS
AND AN OPINION OF COUNSEL TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

4.           MISCELLANEOUS.

 

4.1           Expenses. The Company and the Purchasers will each pay their own
expenses incurred in connection with the negotiation, preparation, execution and
delivery of this Agreement.

 

4.2           Survival. Except as otherwise provided in this Agreement, all
representations, warranties, covenants and agreements contained in this
Agreement shall survive the execution and delivery of this Agreement and the
Closing. No investigation by any of the Purchasers shall affect the survival or
enforceability of the Company’s representations, warranties, covenants and
agreements contained in this Agreement.

 

4.3           Notices. All notices and other communications required or
permitted under this Agreement shall be deemed to have been duly given and made
if in writing and if served by personal delivery to the party for whom intended
(which shall include delivery by Federal Express or similar internationally
nationally-recognized service) to the following address, or such other address
as may be designated in writing hereafter by, such party. All communications
will be sent to the Company at c/o Stamell & Schager, LLP, 1 Liberty Plaza 35th
Floor, New York, NY 10006 and to Purchaser at the address(es) set forth on each
Purchaser's signature page or at such other address(es) as the Company or
Purchaser may designate by ten (10) days advance written notice to the other
parties to this Agreement.

 

4.4           Waiver. No delay on the part of any party hereto with respect to
the exercise of any right, power, privilege or remedy under this Agreement shall
operate as a waiver thereof, nor shall any exercise or partial exercise of any
such right, power, privilege or remedy preclude any further exercise thereof or
the exercise of any other right, power, privilege or remedy. No modification or
waiver by any party hereto of any provision of this Agreement or consent to any
departure by any other party therefrom, shall be effective other than in the
specific instance and for the purpose for which given.

 

4.5           Remedies. The rights, powers, privileges and remedies hereunder
are cumulative and not exclusive of any other right, power, privilege or remedy
the parties hereto would otherwise have.

 

- 5 -

 

 

 

4.6           Entire Agreement. This Agreement constitute the entire agreement
and understanding among the Purchasers and the Company, and supersede all prior
agreements and understandings, relating to the subject matter hereof.

 

4.7           GOVERNING LAW; VENUE. This Agreement shall be governed by and
construed in accordance with the laws of THE STATE OF New York, without regard
to principles of conflicts of law. venue for any legal action hereunder shall be
the state or federal courts located in the STATE OF New YOrk.

 

4.8           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument. Facsimile signatures shall bind the parties hereto
to the same extent as original signatures.

 

4.9           Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement and without affecting
the validity or enforceability of such provision in any other jurisdiction.

 

4.10         Cross References. References in this Agreement to any section are,
unless otherwise specified, to such section of this Agreement.

 

4.11         Headings. The various headings of this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.

 

4.12         Amendment and Waiver. Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement will be
effective unless such modification, amendment or waiver is approved in writing
by the Company and the Purchaser. The failure of any party to enforce any of the
provisions of this Agreement will in no way be construed as a waiver of such
provisions and will not affect the right of such party thereafter to enforce
each and every provision of this Agreement.

 

4.13         Binding Effect. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and permitted assigns of the parties (including
transferees of the Shares). Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

4.14         Construction. The parties hereto agree that this Agreement is the
product of negotiations between sophisticated parties and individuals, all of
whom were represented by separate counsel, and each of whom had an opportunity
to participate in, and did participate in, the drafting of each provision
hereof. Accordingly, ambiguities in this Agreement, if any, shall not be
construed strictly or in favor of or against any party hereto but rather shall
be given a fair and reasonable construction without regard to the rule of contra
proferentem. As used in this Agreement, the word “including” shall mean
“including without limitation” and the masculine gender shall include the
feminine and the neuter gender.

 

[SIGNATURES FOLLOW]

 

- 6 -

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of July 30,
2012.

 

  COMPANY:       AVRA SURGICAL ROBOTICS, INC.       By:       Name: Jared B.
Stamell     Title: Vice President       Secretary-Treasurer

 

- 7 -

 

SECURITIES PURCHASE AGREEMENT

PURCHASER SIGNATURE PAGE

 

Granite Investors Group, Inc.   Purchaser Name (Please print or type.)      
Signature   Secretary/Treasurer   Capacity in which signed (if other than
individual)       Dated as of: July 30 , 2012     Aggregate number of Shares
purchased: 22,500,000   Aggregate Purchase Price: $2,250.00   Purchaser Address:
C/O Stamell & Schager, LLP 1 Liberty Plaza, 35th Floor New York, NY 10006

 

- 8 -

